   Case: 4:19-cr-00476-RLW Doc. #: 1 Filed: 06/26/19 Page: 1 of 3 PageID #: FILED
                                                                            1

                                                                                           JUN 2 6 2019
                                                                                         U.S. DISTRICT COURT
                              UNITED STATES DISTRICT COURT·                            EASTERN DISTRICT OF MO
                                                                                               ST.LOUIS
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
                 v.                           )
                                              )
                                                      4:19CR00476 RLW
BRADLEY A SEYER,                              )
                                              )
                       Defendant.             )

                                        INFORMATION

       The United States Attorney charges that:

                                      The Defendant

       1.      At all times relevant to these charges, defendant Bradley A. Seyer was a resident

of St. Louis County, Missouri. Defendant was a licensed dentist who maintained a dental office

in St. Louis County, Missouri.

       2.      Defendant had a personal relationship with a female patient identified in this

charge by her initials E.A. During this personal relationship, defendant provided E.A. with

financial support, took her on vacation trips, and gave her gifts.· While engaging in a personal
                                                                        ,                 /


relationship, defendant prescribed drugs to E.A. that contained controlled substances, including

the opioid drugs Hydrocodone and Tramadol as well as the anti-anxiety drugs Xanax®. In an

attempt to avoid questions or concerns over his prescribing practices, defendant sometimes

provided drugs to E.A. by issuing her prescriptions that were written in the name of E.A.' s

father, identified in this charge by his initials G.A. E.A. obtained controlled substance drugs

under these prescriptions that defendant had written in her father's name, and she then consumed
                                                      (
the drugs. Defendant's dental treatment file for E.A. does not document all the controlled

substance prescriptions that defendant issued to her, either in her name or in her father's name.
{        Case: 4:19-cr-00476-RLW Doc. #: 1 Filed: 06/26/19 Page: 2 of 3 PageID #: 2



                                  Health Care Benefit Program

            3.      The Medicare program is a federally-funded health care benefits program within

    the meaning of 18 U.S.C. § 24(b) under which medical benefits, items, and services are provided      ,
                        I

    to elderly individuals. Medicare does not pay for medically unnecessary drugs, or drugs that are

    prescribed for one patient but are actually consumed by another patient.

                                              COUNT ONE

            4.     Paragraphs 1 through 3 are incorporated by reference, as if fully set forth herein.

            5.     On or about th~ date indicated below, in St. Louis County, Missouri, in the

    Eastern Divisi_on of the Eastern District of Missouri, and elsewhere,

                                         BRADLEY A. SEYER,

    the defendant herein, knowingly and willfully made and used materially false writings and

    documents, knowing the same to contain materially false, fictitious, and fraudulent statements

    and entries, in connection with the delivery of and payment for health care benefits, items, and

    services involving health care benefit programs as defined in 18 U.S.C. § 24(b), in violation of

    18 U.S.C. § 1035, in that the defendant falsely stated and represented in a prescription that he

    was prescribing drugs to G.A, when the defendant then and there well knew said statements and

    representations were false, fictitious, and fraudulent, as the drugs were intended for and

    ultimately consumed by E.A.

     COUNT       DATE OF             DRUG                  PRESCRIBED HEALTHCARE           \

                 OFFENSE                                   FOR        BENEFIT
                                                                      PROGRAM
     1           December2,          Tramadol              G.A.       Medicare
                 2015

          All in violation of Title 18, United States Code, Sections 1035(a)(2) and 2.




                                                     2
...   "l   Case: 4:19-cr-00476-RLW Doc. #: 1 Filed: 06/26/19 Page: 3 of 3 PageID #: 3



                                                  COUNT TWO

              6.     Paragraphs 1-3 are incorporated for reference, as if fully set forth herein.

              7.     On or about February 19, 2018, in St. Louis County, within the Eastern Division

      of the Eastern District of Miss01;rri and elsewhere, the defendant,

                                            BRADLEY A. SEYER

      did knowingly, intentionally, and unlawfully distribute and dispense Hydrocodone, a Schedule II

      controlled substance, outside the scope of professional practice and not for a legitimate medical

      purpose, to E.A, in violation of21 U.S.C. §§ 841(a)(l) and 841(b)(l)(C), and 18 U.S.C. § 2.

                                                            Respectfully submitted,

                                                            JEFFREY B. JENSEN
                                                            United States Attorney


                                                                  ?7frk ~

      UNITED STATES OF AMERICA                       )
      EASTERN DIVISION                               )
      EASTERN DISTRICT OF MISSOURI                   )

            I, Andrew J. Lay, Assistant United States Attorney for the Eastern District of Missouri,




            Subscribed and sworn to before me this   J.:L day of June, 2017.


                                            By:
